ase 1:16-cv-04540-VSB-OTW Document 87 Filed 05/07/19 Page 1 of 1

  

NEW YORK CITY HOUSING AUTHORITY

 

LAW DEPARTMENT
250 BROADWAY s* NEW YORK, NY 10007
HOUSING http:/nyc.gov/nycha
AUTHORITY

KATHRYN GARCIA
Interim Chair & CEO

KELLY D. MACNEAL
EVP of Legal Affairs and General Counsel

WRITER’S DIRECT LINE
(212) 776-5259

May 7, 2019

Via ECF

The Honorable Magistrate Judge Ona T. Wang

United States District Court, Southern District of New York
500 Pearl Street

New York, NY 10007-1312

Re: Colon v. The City of New York, et al., No. 16-CV-4540
Williams v. The City of New York, et al., No. 16-CV-8193

Dear Magistrate Judge Wang:
I am counsel for Defendants New York City Housing Authority, Michael Kelly, and Brian
Clarke (collectively, “the NYCHA Defendants”) in the above-referenced consolidated matters. Pursuant

to the Court’s February 6, 2019 order, and in anticipation of the status conference on May 16, 2019, the
parties respectfully submit this joint status letter.

With respect to the June 3, 2019 discovery deadline, several parties and witnesses will be
deposed in May and June, and preparation and review of the transcripts will require additional time.
Accordingly, the parties respectfully request an extension of the discovery deadline to July 15, 2019.
The parties will not pursue expert discovery.

After the close of discovery, the parties will request a settlement conference with Your Honor in

accordance with the April 10, 2018 Case Management Plan and Scheduling Order. Should settlement
negotiations fail, the parties will submit a proposed briefing schedule for summary judgment motions.

Respectfully submitted,

Jane E. Lippman

cc: All counsel (via ECF)

 

Kelly D. MacNeal, EVP of Legal Affairs and General Counsel © Law Department 9" Floor ® Telephone (212) 776-5182 ® Fax (212) 776-5009
